 Case 3:20-cv-00481-SMY Document 4 Filed 08/31/20 Page 1 of 6 Page ID #19




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

NATHAN ALLEN DEBRUZZI,                         )
# 21186-041                                    )
                                               )
                     Petitioner,               )
                                               )
      vs.                                      )      Case No. 3:20-cv-00481-SMY
                                               )
E. WILLIAMS, Warden,                           )
                                               )
                    Respondent.                )


NATHAN ALLEN DEBRUZZI,                         )
# 21186-041                                    )
                                               )
                    Petitioner,                )
                                               )
      vs.                                      )      Case No. 3:20-cv-00596-SMY
                                               )
E. WILLIAMS, Warden, FCI Greenville,           )
                                               )
                    Respondent.                )


NATHAN ALLEN DEBRUZZI,                         )
# 21186-041                                    )
                                               )
                    Petitioner,                )
                                               )
      vs.                                      )      Case No. 3:20-cv-00783-SMY
                                               )
E. WILLIAMS, Warden, and                       )
DIRECTOR VAJAL,                                )
                                               )
                    Respondents.               )


                          MEMORANDUM AND ORDER
YANDLE, District Judge:

      Petitioner Nathan Allen DeBruzzi, a federal prisoner incarcerated at FCI Greenville, filed


                                              1
     Case 3:20-cv-00481-SMY Document 4 Filed 08/31/20 Page 2 of 6 Page ID #20




three habeas corpus actions pursuant to 28 U.S.C. § 2241. 1 The cases are now before the Court

for preliminary review of the Petitions pursuant to Rule 4 of the Federal Rules Governing Section

2254 Cases in United States District Courts, which provides that upon preliminary consideration

by the district judge, “[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court, the judge must dismiss the petition and direct

the clerk to notify the petitioner.” Rule 1(b) authorizes the Court to apply the Rules to other habeas

corpus cases.

                                                     The Petitions

           DeBruzzi makes the following assertions and allegations in his Petitions:

                                                        20-cv-481

           Prison officials are violating his First Amendments rights because they will not allow him

to possess gay publications and are retaliating against him. A prison official refused his request to

ask the captain about ordering pens because he can’t file “remedys” with a rubber pencil. His

male photos and catalogs were taken from him in November 2019. He is not being kept safe and

was assaulted by a Lieutenant (choked and OC sprayed), sexually assaulted by an inmate, and

exploited for money. He has been told he will be placed in the sex offender management program

(“SOMP yard”) for a correctional management plan (“CMP”), which he does not want. He

requests an order that the BOP transfer him to FMC Rochester for his own safety, that the BOP

remove misleading information “of appears to be early adolescent males” from all records about

his photo orders and catalogs received in the mail, and that he be allowed to possess gay

publications.




1
    The allegations and issues raised in the Petitions are the same and will be addressed collectively.

                                                             2
  Case 3:20-cv-00481-SMY Document 4 Filed 08/31/20 Page 3 of 6 Page ID #21




                                              20-cv-596

        DeBruzzi’s male photos and catalogs were taken from him in November 2019. He

disputes the recommendation that he be placed at a SOMP yard for a CMP for being in possession

of photos that appear to be boys in their early adolescence. The models are over the age of 18 and

are genetically youthful men. This is continued retaliation and punishment for him ordering gay

male adult photos, catalogs, and publications and for his First Amendment disputes. Prison

officials are attempting to chill his First Amendment rights as an openly gay young man. He

requests an order that he not be placed at a SOMP yard or on a CMP; that he be transferred to FMC

Rochester; that his gay photos and publications not be rejected; and that his situation be monitored

because he is fighting for his rights as a young gay male American prisoner and he does not want

to keep worrying about what staff will do next in retaliation. Additionally, he had a family member

die while he has been in prison and “if it is possible to request a reduction in sentence so [he] could

be there for [his] mom sooner [he] would like to be there for [his] last supporting family member.”

                                              20-cv-783

       The mailroom has rejected his incoming publications that contain gay male photos. Prison

officials are using improper forms and the rejections are not being done by the Warden or Assistant

Warden as required by BOP rules and are being done in retaliation. Publications with photos of

men, catalogs, and a book were taken from his cell and he was refused a confiscation form. Prison

officials are attempting to chill his First Amendment rights as an openly gay young man. He is

going to a SOMP facility for a CMP due to the psychiatrist opinion that the material depicts males

under the age of 18. He is receiving unequal and adverse treatment. He is being unfairly judged

because some of the models are genetically youthful and appear to be under the age of 18 but are

in fact over the age of 18. He requests an order that BOP stop rejecting photos and catalogs as



                                                  3
  Case 3:20-cv-00481-SMY Document 4 Filed 08/31/20 Page 4 of 6 Page ID #22




long as they depict males 18 years of age and older; stop retaliating against him for ordering

male/gay publications; stop retaliating when he files complaints about mail rejections; remove his

status of CMP; remove sanctions and punishments for exercising his constitutional rights; and

remove from his record any indication that the photos and catalogs appear to be early adolescent

males.

                                             Discussion

         A petition seeking habeas corpus relief is appropriate under 28 U.S.C. § 2241 when a

prisoner is challenging the fact or duration of his confinement. Preiser v. Rodriguez, 411 U.S.

475, 490 (1973); Waletzki v. Keohane, 13 F.3d 1079, 1080 (7th Cir. 1994). However, § 2241 is

not the proper vehicle to challenge conditions of confinement. Glaus v. Anderson, 408 F.3d 382,

386-87 (7th Cir. 2005). If a prisoner is challenging the conditions of his confinement, rather than

the fact of confinement, then his remedy is under civil rights law. Pischke v. Litscher, 178 F.3d

497, 500 (7th Cir. 1999).

         DeBruzzi’s Petitions do not raise a claims challenging the constitutionality of the fact of

his confinement. Rather, his complaints all go to his conditions of confinement. Bunn, 309 F.3d

at 1007 (“if [prisoner] is seeking a different program or location or environment, then he is

challenging the conditions rather than the fact of his confinement and his remedy is under civil

rights law.”). As such, DeBruzzi’s claims are not properly brought in a § 2241 petition. Claims

of this nature must be brought against state officials pursuant to 42 U.S.C. § 1983 and against

federal officials pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).

         While some courts have in the past construed mistakenly-labeled habeas corpus petitions

as a civil rights complaints, see, e.g., Graham v. Broglin, 922 F.2d 379, 381-82 (7th Cir. 1991)



                                                  4
    Case 3:20-cv-00481-SMY Document 4 Filed 08/31/20 Page 5 of 6 Page ID #23




(collecting cases), the Seventh Circuit Court of Appeals recently noted that doing so may lead to

unfavorable consequences under the Prison Litigation Reform Act. Bunn, 309 F.3d at 1007.

(discussing consequences that include a higher filing fee and the risk of receiving a “strike” under

28 U.S.C. § 1915(g)). Therefore, the Court will not re-characterize DeBruzzi’s Petitions as civil

rights Complaints and takes no position regarding the ultimate merits of his claims. 2

                                                   Disposition

         For the foregoing reasons, the Petitions for Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2241 in cases 3:20-cv-00481-SMY, 3:20-cv-00596-SMY, and 3:20-cv-00783-SMY are

DISMISSED with prejudice and all pending motions are TERMINATED as moot. To the extent

Petitioner seeks relief available under 28 U.S.C. § 1331, Bivens, or compassionate release under

18 U.S.C. § 3582(c)(1)(A), those requests are DISMISSED without prejudice to any separate

action he wishes to bring.

         It is not necessary for DeBruzzi to obtain a certificate of appealability. Walker v. O’Brien,

216 F.3d 626, 638 (7th Cir. 2000). If Petitioner DeBruzzi wishes to appeal this dismissal, he may

file a notice of appeal with this Court within sixty (60) days of the entry of judgment. Fed.R.App.P.

4(a)(1)(B). A timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the

appeal deadline.

         A motion for leave to appeal in forma pauperis (“IFP”) should set forth the issues Petitioner

intends to present on appeal. Fed.R.App.P. 24(a)(1)(C). If Petitioner is allowed to proceed IFP,

he will be required to pay a portion of the $505.00 appellate filing fee in order to pursue his appeal

(the amount to be determined based on his prison trust fund account records for the past six



2
  To the extent DeBruzzi seeks a reduction in his sentence in 20-cv-596 due to a death in his family, he provided no
factual support or legal authority for this request.


                                                         5
  Case 3:20-cv-00481-SMY Document 4 Filed 08/31/20 Page 6 of 6 Page ID #24




months) irrespective of the outcome of the appeal. Fed.R.App.P. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: August 31, 2020

                                                    s/ Staci M. Yandle_____
                                                    STACI M. YANDLE
                                                    United States District Judge




                                                6
